DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally flushly and conformably”, “a generally horizontal underlying surface”,  and “substantially” in claim 1 are relative terms which renders the claim indefinite. The term “generally flushly and conformably” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus it is unclear how the spacer component is engaging with the outer face of the sensor module.
Claims 5-6 and 13-14 also recite “generally” which is a relative terms which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus it is not clear to one of ordinary skill in the art to what degree “generally” would qualify.

Claim 5 recites the limitation " said calibration board " in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-15 inherit the issues of claim 1, and are thus rejected on the same grounds. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson (US 20050073433 A1) in view of Frederick (US 20200023788 A1).

In claim 1 Gunderson discloses a system for measuring the angular orientation of an automotive collision avoidance sensor module (Par. 128) mounted to a motor vehicle (Par. 132), said system comprising: a spacer component (Fig. 9-d, Par. 104) having an inner end (See Fig. 9 a-d) configured for generally flushly and conformably engaging an outer face of the sensor module such that said spacer component extends outwardly from the sensor module (Fig. 1, 14); means attached to a distal end of said spacer component for forming an angular guideline (Fig, 9 a-d, Par. 105), which extends across a generally horizontal underlying surface below the sensor module and has an angular orientation corresponding to the angular orientation of the sensor module (See Fig. 9a-d), said angular guideline intersecting a base guideline formed on said underlying surface substantially parallel to the longitudinal centerline of the motor vehicle (See Fig. 5a-c);
Gunderson does not explicitly disclose and an angle measuring guide for determining the angle between said base guideline and said angular guideline, which determined angle corresponds to the angular orientation of the sensor module.
Frederick teaches an angle measuring guide for determining the angle between said base guideline and said angular guideline (Par. 27), which determined angle corresponds to the angular orientation of the sensor module (Par. 27).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have an angle measuring guide for determining the angle between said base guideline and said angular guideline, which determined angle corresponds to the angular orientation of the sensor module based on the teachings of Fredrick in order to optimally pitch the sensors (Fredrick Par. 27) thus leading to a more accurate system.

In claim 2, Gunderson further discloses a frame assembly (See Fig. 9 a-d) that includes a lower frame (Fig. 9d 96) for mounting of said underlying surface and an upper frame (Fig. 9b 92) adjustably mounted on said lower frame (See 9d, Par. 87 and 104) and being selectively movable thereon in opposing directions substantially parallel to the longitudinal centerline of the motor vehicle (See Fig, 5 and Par. 104).
In claim 3, Gunderson discloses all of claim 2. Gunderson further discloses in which said underlying surface includes a calibration board supported by said upper frame and movable therewith in opposing directions that are perpendicular to the longitudinal centerline of the motor vehicle and a longitudinal axis of travel of said upper frame on said lower frame (See Fig, 9 a-d, Par. 70 and 104).

In claim 4, Gunderson discloses all of claim 3. Gunderson further discloses said calibration board includes a longitudinal side edge that defines said base guideline (See Fig, 9 a-d, Par. 70 and 104). 

In claim 5, Gunderson discloses all of claim 2. Gunderson further discloses said means for forming the angular guideline includes a generally vertical support post that engages and extends upwardly from said calibration board (See Fig, 9 a-d 93).

In claim 6, Gunderson discloses all of claim 5. Gunderson further discloses said support post includes generally planar opposing forward and rearward sides (See Fig. 9 a-d), said spacer component being secured at said distal end to said forward side of said post (See Fig. 9 a-d) at a selected height for corresponding to the height at which the sensor module is mounted (Par. 104), said rearward side of said support post forming said angular guideline at a lower end of said support post on said calibration board (see Fig. 9 a-d).

In claim 7, Gunderson discloses all of claim 4. Gunderson further discloses said longitudinal side edge includes an elongate lip that defines said base guideline (See Fig. 9a).

In claim 8, Gunderson discloses all of claim 4. Gunderson further discloses a tire-engaging box component interconnected to said lower frame and holding said lower frame in place such that said base guideline remains parallel to the centerline of the motor vehicle (See Fig. 5c).

In claim 9, Gunderson discloses all of claim 8. Gunderson further discloses said box component includes a plurality of tabs for engaging a respective wheel trim (Fig, 8a).
In claim 12, Gunderson discloses all of claim 1. Gunderson further discloses which said underlying surface includes a calibration mat extending across a surface on which the motor vehicle is supported (see Fig. 9a-d), said mat including a plurality of calibration lines that are parallel to the longitudinal centerline of the motor vehicle, a selected said calibration line defining said base guideline (see Fig. 9a-d).

In claim 13, Gunderson discloses all of claim 12. Gunderson further discloses in which said means for forming the angular guideline includes a generally vertical support post that engages and extends upwardly from said mat (see Fig. 9a-d).

In claim 14, Gunderson discloses all of claim 13. said support post includes generally planar opposing forward and rearward sides, said spacer component being secured at said distal end to said forward side of said post at a selected height for corresponding to the height at which the sensor module is mounted(see Fig. 9a-d), said rearward side of said support post forming said angular guideline at a lower end of said support post on said calibration board (see Fig. 9a-d).

In claim 15, Gunderson discloses all of claim 1 which said base guideline is defined by and co-extensive with a centerline of the motor vehicle (fig. 5)

Claim(s) 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson in view of Frederick and in further view of Wang (US 10579065 B2)
In claim 10, Gunderson discloses all of claim 1. Gunderson does not explicitly disclose said means for forming an angular guideline includes a laser line projector that generates a later line marking to represent said angular guideline on said underlying surface.
Wang teaches an angular guideline includes a laser line projector that generates a later line marking to represent said angular guideline on said underlying surface (Column 3 Lines 1-30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have an angular guideline includes a laser line projector that generates a later line marking to represent said angular guideline on said underlying surface based on the teachings of Wang since Lidar is a common and well know technology in the art for angle determination.

In claim 11, Gunderson discloses all of claim 4. Gunderson does not explicitly disclose said means for framing an angular guideline includes a laser line projector that generates a laser line marking to represent said angular guideline on said calibration board.
Wang teaches said means for framing an angular guideline includes a laser line projector that generates a laser line marking to represent said angular guideline on said calibration board (Column 3 Lines 1-30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have said means for framing an angular guideline includes a laser line projector that generates a laser line marking to represent said angular guideline on said calibration board. based on the teachings of Wang since Lidar is a common and well know technology in the art for angle determination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.B/           Examiner, Art Unit 2865  


/ARLEEN M VAZQUEZ/           Supervisory Patent Examiner, Art Unit 2865
9/7/2022